Citation Nr: 0505637	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-20 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for posttraumatic stress 
disorder (PTSD) from November 5, 2001?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from July 1970 to August 1972.


This case comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision by the Pittsburgh, Pennsylvania, 
Regional Office (RO).

On appeal the veteran has raised the issue of entitlement to 
service connection for substance abuse secondary to PTSD.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Between November 5, 2001 and September 25, 2002, the 
competent evidence of record is in relative equipoise as to 
whether the veteran suffered occupational and social 
impairment with reduced reliability and productivity.

2.  Since September 26, 2002, the competent evidence of 
record is in relative equipoise as to whether the veteran 
suffers occupational and social impairment, with deficiencies 
in most areas.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 50 percent rating from November 5, 2001 to 
September 25, 2002, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.3, 4.7, 4.126(a), 4.130, Diagnostic Code 9411 (2004).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 70 percent rating from September 26, 2002, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.126(a), 4.130, Diagnostic 
Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through the June 2003 statement of the case, to include 
notice of what evidence and information are necessary to 
substantiate his claim, and notice of his and VA's obligation 
to obtain certain evidence, including VA's duty to obtain all 
relevant evidence in the custody of a Federal department or 
agency.  Moreover, in light of the notice provided in 
November 2001, regarding the claim of entitlement to service 
connection for PTSD, under binding precedential opinion 
VAGCOPPREC 08-03; 69 Fed.Reg. 25180 (2004), VA has no 
additional duty under the VCAA to provide notice.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  There is 
no indication that any pertinent evidence was not received.  
The claimant was notified of the need for a VA examination, 
and he was seen for that study in March 2002.  The veteran 
was asked in June and July 2003 to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the June 2003 statement of the case what evidence 
had been received.  He was notified in the June 2003 
statement of the case that he needed to submit all evidence 
in his possession.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis 

An April 2002 RO decision granted service connection for PTSD 
and assigned a 10 percent evaluation effective from November 
5, 2001.  The veteran appealed.

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When there is a 
question as to which of two evaluations should be assigned, 
the higher evaluation is assigned if the disability picture 
more nearly approximates the criteria for that evaluation; 
otherwise, the lower evaluation is assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.

With regard to psychiatric disorders, regulations provide 
that the frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. § 
4.126(a).  The extent of social impairment must be considered 
but the evaluation may not be based solely on social 
impairment.  38 C.F.R. § 4.126(b).  Finally, the evaluation 
assigned a psychiatric disorder depends on the occupational 
and social impairment actually caused by psychiatric 
symptoms.  38 C.F.R. § 4.130.

Under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411 (PTSD), the following rating criteria apply:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
........................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................ 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) .. 30 
percent

At a VA examination in December 2001, the veteran reported 
serving two tours in Vietnam, and being wounded in action, to 
include wounds to the neck, shoulders, and back.  He 
described having dreams about his injuries, recurrent 
nightmares, an increased startle response, and emotional 
numbing.  At discharge from active duty he reported suffering 
from problems with rage and anger.  He argued that these 
problems contributed to his commission of, and conviction 
for, felony murder and attempted murder.  The appellant also 
revealed his postservice involvement in recklessly operating 
a water craft which led to a friend's death.  He denied 
current problems with rage.  He reported having nightmares 
about committing murder.  On examination, he was slightly 
irritable but cooperative.  His thoughts were well organized.  
There were no signs of psychosis.  He tended to be very 
rigid, but judgment was fair.  There was no evidence of 
homicidal ideation, but he reported always having suicidal 
thoughts since serving in Vietnam.  The Axis I diagnoses were 
PTSD and anxiety disorder.  The global assessment of 
functioning score (GAF) was 55.  

At a March 2002 VA psychiatric examination, the veteran 
reported that he was depressed over the way his life had 
turned out, in terms of his criminal behavior, unemployment, 
financial straits, and little or no family connections.  He 
reported trouble falling and staying asleep, episodic anxiety 
attacks, and easily irritated.  His personality style was 
irritable, depressed and prone to anxiety.  He explained that 
the circumstances of his in-service injuries were always on 
his mind.  He had a lengthy history of heroin and marijuana 
use during his tour of duty in Vietnam.  

On examination, he was alert and oriented in all spheres.  He 
was in good contact with routine aspects of reality and 
showed no signs or symptoms of psychosis.  He spoke in normal 
tone, rhythm, and rates.  Memory and intellect appeared to be 
intact and well above average capacity.  He appeared to be 
appreciably depressed and his affect was dampened and 
somewhat sluggish.  He was not completely flattened and was 
able to hold spontaneous conversation with some display of 
humor with some appreciation for some context and personable 
type side.  The examiner found a major impairment of insight 
and judgment along the lines of a very severe and virulent 
character pathology.  The Axis I diagnoses were severe 
polysubstance dependence in partial remission, a severe 
impulse control disorder, and mild to moderate PTSD.  The 
Axis II diagnosis was a very severe mixed personality 
disorder.  The GAF score due to PTSD was 65 to 70.  A GAF 
score of 45 was provided for all psychiatric conditions.  

The examiner stated that giving the veteran the benefit of 
the doubt, and in view of his combat related wounds, he was 
regarded to have mild to moderate PTSD.  There was evidence 
of secondary gain activity and behavior in the appellant who 
had a history of antisocial personality and a history of 
polysubstance dependence.  These conditions were judged to be 
far more explanatory of lifelong history of dysfunctional and 
objectionable behavior than anything related to Vietnam.  To 
suggest that appellant's entire lifestyle and history, 
including his use of drugs in Vietnam were all related to his 
military experience was not scientifically tenable and was 
based on a "self-serving and compensation related perception 
of things." (sic)  

The veteran was admitted to a VA PTSD program on April 2002 
and discharged one week later due to a positive urinalysis 
for cocaine abuse.  He complained of intrusive recollections 
of traumatic events, nightmares, anger, isolation, 
depression, efforts to avoid situations, thoughts or feelings 
associated with trauma, diminished participation in 
significant activities, feelings of detachment from others, 
sleep disturbance, irritability and outbursts of anger.  

The veteran was admitted to a VA substance abuse treatment 
unit in May 2002, he was transferred to the PTSD program in 
June 2002.  He completed the PTSD program in August 2002.  
The diagnoses at discharge were PTSD, and cocaine abuse in 
early remission.  The assigned GAF score was 52.

Private medical records dated on September 26, 2002 show that 
the veteran underwent a mental health evaluation.  The report 
reflects a long history of legal issues relating to several 
arrests and incarcerations and drug abuse issues.  On 
examination, he was casually dressed and cooperative.  He 
spoke with appropriate volume of voice, but faster than 
normal tempo.  His mood was dysphoric marked by irritability 
with a broad range of affect.  He was oriented to the three 
spheres.  There were no indications of hallucinations or 
delusions.  No current suicidal or homicidal intent.  His 
content of thought was appropriate to the situation.  Recent, 
remote, and immediate memory were all intact.  He reported 
that he forgets easily, but was able to recall dates and 
events from his past.  Abstract thinking, judgment, and 
insight were all good.  He appeared nervous.  The Axis I 
diagnoses were chronic PTSD and cocaine abuse in sustained 
full remission.  The Axis II diagnosis was an antisocial 
personality.  A GAF score of 40 was assigned. 

VA treatment records dated from October 2002 to January 2003 
show treatment for PTSD.  The notes indicate difficulty 
finding a medication that was suitable for the appellant. 

The veteran entered the PTSD Residential Rehabilitation 
Program in July 2003 and completed the program in October 
2003.  The veteran was noted to have irrational guilt, and 
anger management problems.  The report indicates that the 
veteran was regularly participating in group psychotherapy, 
and worked hard at developing better coping skills for PTSD.  
His GAF score upon completion was 44.  This score was judged 
to characterize his functioning in a structured, supportive 
environment.  The treating psychologist stated that the score 
was not predictive of his functioning in an environment 
without this structure or support. 

Having carefully reviewed the entire record, the Board finds 
that this is an appropriate case in which to invoke VA's 
doctrine of reasonable doubt.  In this regard, the record 
shows that prior to September 26, 2002, the veteran's PTSD 
was primarily judged as mild to moderately disabling.  A 
finding of mild to moderate PTSD was specifically found at a 
March 2002 VA examination, and examinations in December 2001 
and August 2002 resulted in the assignment of GAF scores 
between 52 and 55.  A score of 51 to 60 is defined as 
indicating moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  

Still, PTSD during this term is shown to have caused 
rigidity, suicidal thoughts, depression, and a somewhat 
flattened affect.  He further complained of sleep problems, 
and outbursts of anger that were not completely disassociated 
from PTSD.  While the veteran did not show occupational and 
social impairment, with deficiencies in most areas due to 
such symptoms as obsessional rituals which interfered with 
routine activities or intermittently illogical speech, the 
Board finds that after resolving reasonable doubt in the 
appellant's favor that a 50 percent evaluation is warranted 
for the term from November 5, 2001 to September 25, 2002.

Effective from September 26, 2002, the Board finds that a 70 
percent evaluation is warranted.  Since that date the veteran 
has been assigned GAF scores of 40 and 44.  Additionally, by 
September 26, 2002, the appellant's history of cocaine abuse 
was judged to be in full remission.  Such scores are 
reflective of a major impairment in appellant's judgment, 
thinking and mood.  Indeed, the GAF score of 44 was based on 
the appellant's functioning in a structured supportive 
environment.  While there is no evidence of a gross 
impairment in the veteran's thought processes, a gross 
impairment in communication, persistent delusions , 
persistent hallucinations, grossly inappropriate behavior, or 
evidence that the appellant represents a persistent danger of 
hurting self or others, on balance, the Board finds that a 70 
percent rating due to PTSD is warranted from September 26, 
2002.




ORDER

Resolving reasonable doubt in the veteran's favor, a 50 
percent rating for PTSD is warranted for the period from 
November 5, 2001 to September 25, 2002, subject to the laws 
and regulations governing monetary benefits.  

Resolving reasonable doubt in the veteran's favor, a 70 
percent rating for PTSD from September 26, 2002 is warranted, 
, subject to the laws and regulations governing monetary 
benefits.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


